DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 3-6 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2012/0025333 (Yoshida).
With regards to claim 1, Yoshida discloses an acceleration sensor comprising, as illustrated in Figures 1-32 (namely Figures 10-20), a physical quantity sensor 31; a substrate 32; a movable body 37 that is provided displaceably in a state of being opposed to the substrate and is provided with a plurality of damping holes 37A (e.g. 1st, 3rd,5th rows of holes 37A are consider as the plurality of damping holes in Figures 10,12; paragraph [0115]) and a through-hole 37A (e.g. 1st hole 37A in 2nd row of holes is consider as the through-hole in Figures 10,12); the plurality of damping holes are disposed uniformly over the movable body (as observed in Figures 10,12); the through-hole is disposed at a side of the movable body (as observed in Figures 10,12); a protrusion 44 to be integrated with the substrate (as observed in Figure 11); the protrusion 44 is provided at a position that overlaps the through-hole 37A of the movable body 37 in plan view (as observed in Figure 12, 1st hole 37A in 2nd row of holes overlaps with the protrusion 44), but does not overlap the damping holes 37A (as observed in Figure 12, 1st, rd,5th rows of holes 37A are not overlap by the protrusion 44).  (See, paragraphs [0107] to [0156]).
With regards to claim 3, Yoshida further discloses an electrode 43 that is opposed to the movable body 37 and is provided on the substrate 32 (as observed in Figures 12-13); the protrusion 44 is covered with a conductor layer (e.g. conductive metal thin film; paragraph [0122]) having the same potential as the electrode.
With regards to claim 4, Yoshida further discloses the conductor layer is configured integrally with the electrode.  (See, paragraph [0122]; Figure 13).
With regards to claim 5, Yoshida further discloses the conductor layer is covered with an insulating layer.  (See, paragraphs [0119],[0126]).
With regards to claim 6, Yoshida further discloses the insulating layer is a silicon oxide film.  (See, paragraphs [0119],[0126]).
With regards to claim 10, Yoshida further discloses a plurality of the protrusions 44 is provided at positions parallel to a swing central axis.  (See, paragraph [0126]; as observed in Figure 12).
With regards to claim 11, Yoshida discloses an acceleration sensor comprising, as illustrated in Figures 1-32 (namely Figures 10-20), a physical quantity sensor 31; a substrate 32; a movable body 37 that is provided displaceably in a state of being opposed to the substrate and is provided with a plurality of damping holes 37A (e.g. 1st, 3rd,5th rows of holes 37A are consider as the plurality of damping holes in Figures 10,12; paragraph [0115]) and a first recess 37A (e.g. 1st hole 37A in 2nd row of holes is consider as the first recess in Figures 10,12) at a side of the movable body (as observed in Figures 10,12); the plurality of damping holes are disposed uniformly over the movable body (as observed in Figures 10,12); the first recess is disposed at a side of the movable body (as observed in Figures 10,12); a protrusion 44 to be integrated with the substrate at a side of the protrusion that corresponds to the side of the movable body such that when the movable body swings, the first recess of the movable body st hole 37A in 2nd row of holes overlaps with the protrusion 44) .  (See, paragraphs [0107] to [0156]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0025333 (Yoshida) in view of U.S. Patent Application Publication 2017/0088413 (Tanaka).
With regards to claim 2, Yoshida does not explicitly specify such parameter (W1 < W2 is satisfied, where W1 is a width of the through-hole and W2 is a width of the protrusion) as in the claim.  However, to have set such test characteristics are considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention and without altering and/or changing the operation and/or performance of the protrusion, namely to prevent damage to the movable body.
With regards to claim 7, Yoshida does not disclose the movable body is provided swingably around a swing central axis and is divided into a first movable portion and a second movable portion with the swing central axis as a boundary in plan view; the electrode includes a 
‘413 Tanaka discloses a physical quantity sensor comprising, as illustrated in Figures 1-13, a physical quantity sensor 1; a substrate 2; a movable body 4; a protrusion 61; the movable body 4 is provided swingably around a swing central axis aY and is divided into a first movable portion 421 and a second movable portion 422 with the swing central axis as a boundary in plan view; electrode 51,52 includes a first electrode 51 that is opposed to the first movable portion and is disposed on the substrate and a second electrode 52 that is opposed to the second movable portion and is disposed on the substrate (Figures 1-2).  (See, paragraphs [0047] to [0080]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the movable body is provided swingably around a swing central axis and is divided into a first movable portion and a second movable portion with the swing central axis as a boundary in plan view, and the electrode includes a first electrode that is opposed to the first movable portion and is disposed on the substrate and a second electrode that is opposed to the second movable portion and is disposed on the substrate as suggested by ‘413 Tanaka to the system of Yoshida since this type of structure to measure acceleration is a well-known concept in the art and would not alter and/or change the operation and/or performance of the sensor, namely to detect acceleration along the z-axis (e.g. out of plane).  (See, paragraph [0020] of Tanaka).
With regards to claim 8, ‘413 Tanaka further discloses an area of the second movable portion 422 is larger than an area of the first movable portion 421 in plan view.  (See, as observed in Figures 1,2).

With regards to claims 14-15, ‘413 Tanaka further discloses a vehicle 1500 comprising the physical quantity sensor; a control unit 1502 that performs control based on a detection signal output from the physical quantity sensor.  (See, paragraph [0138]; Figure 13).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2012/0025333 (Yoshida) in view of U.S. Patent 5,914,521 (Gutteridge et al.).
With regards to claim 9, Yoshida does not disclose the protrusion is provided with a recess open to the side of the movable body. 
	Gutteridge et al. a sensor comprising, as illustrated in Figure 1-3, a physical quantity sensor 1; a substrate 12; a movable body 16 provided with a through-hole 18; a protrusion 30,19 such that the protrusion is provided with a recess open to the side of the movable body (as observed in Figure 2).  (See, column 1, lien 46 to column 3, line 47).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the protrusion is provided with a recess open to the side of the movable body as suggested by Gutteridge et al. to the system of either Yoshida or Tang et al. since this is considered to have been a matter of choice possibilities for the structural characteristics of the protrusion, as evidenced by Gutteridge et al. in Figure 3 and would not alter and/or change the operation and/or performance of the protrusion, namely to prevent damage to the movable body.  (See, column 3, lines 44-47 of Gutteridge et al.).

Response to Amendment
Applicant’s arguments with respect to claims 1-15 have been considered but are moot in view of the new ground(s) of rejection and/or because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HELEN C KWOK/Primary Examiner, Art Unit 2861